 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, California 95765
     Telephone: (916) 444-6100
 4
     Fax:          (916) 930-6093
 5   E-Mail:       tashachalfant@gmail.com
 6   Attorney for Defendant
 7   GEORGINA CARRILLO AYALA
 8                 IN THE UNITED STATES DISTRICT COURT FOR THE
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        2:18-CR-0164-5 MCE
12                              Plaintiff,            REQUEST TO MODIFY
13                                                    CONDITIONS OF PRETRIAL
                    v.                                RELEASE
14
15   GEORGINA CARRILLO AYALA,
16                             Defendant.
17
18
             Ms. Carrillo Ayala was released on conditions in September 2018 and is
19
     supervised by the Pretrial Services Agency. After consultation with Assistant United
20
     States Attorney James Conolly and Pretrial Services Officer Alicia Mirgain, the defense
21
     requests and the government does not oppose, that Ms. Carrillo Ayala’s conditions of
22
     pretrial release be modified as follows.
23
             DELETE the drug testing condition.
24
             All other conditions remain in full force and effect.
25
26
     \\\\\
27
     \\\\\
28



                                                -1-
 1                              Respectfully submitted,
 2
 3   Dated: May 2, 2019         /s/Tasha Paris Chalfant
                                TASHA PARIS CHALFANT
 4
                                Attorney for Defendant
 5                              GEORGINA CARRILLO AYALA
 6
     Dated: May 2, 2019         /s/ Tasha Paris Chalfant for
 7                              JAMES CONOLLY
                                Assistant United States Attorney
 8                              Counsel for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                          -2-
 1                             ORDER
 2
           IT IS SO ORDERED.
 3
 4
     Dated: May 9, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                               -3-
